 
 
III 
109th CONGRESS 
1st Session 
S. CON. RES. 53 
IN THE SENATE OF THE UNITED STATES 
 
September 20, 2005 
Mr. Obama (for himself, Mr. Dodd, Mr. Reid, Mr. Corzine, Mrs. Clinton, Mr. Harkin, Mr. Feingold, Mr. Akaka, Mr. Dorgan, Mr. Kennedy, Mr. Kerry, Ms. Mikulski, Mr. Lautenberg, Ms. Stabenow, Mr. Pryor, Mr. Dayton, Mr. Leahy, Mr. Durbin, Mr. Wyden, and Mr. Salazar) submitted the following concurrent resolution; which was referred to the Committee on Rules and Administration 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that any effort to impose photo identification requirements for voting should be rejected. 
  
Whereas the most fundamental right accorded to United States citizens by the Constitution is the right to vote, and the unimpeded exercise of this right is essential to the functioning of our democracy; 
Whereas historically, certain citizens, especially racial minorities, have been prevented from voting because of significant barriers such as literacy tests, poll taxes, and property requirements; 
Whereas the long and difficult struggle to remove these and other barriers to voting resulted in the loss of life but also led to the passage of the 15th, 19th, and 24th Amendments to the Constitution; 
Whereas in the face of persistently low voter turnout relative to other industrialized democracies, exaggerated fears of voter impersonation have led to calls for more stringent voter identification requirements, including the requirement of government-issued photo identification cards as the only approved form of voter identification; 
Whereas there has been no substantiated evidence of any significant incidence of fraud due to voter impersonation, and the more serious attack on ballot integrity has been the discounting of millions of ballots, including an estimated 6,000,000 ballots lost in the 2000 Presidential election; 
Whereas there is no evidence that photo identification requirements address the few isolated instances of such fraud; 
Whereas 12 percent of voting-age Americans do not have a driver’s license, most of whom are minorities, new United States citizens, the indigent, the elderly, or the disabled; 
Whereas government-issued identification cards can cost as much as $85 and are often unnecessary for the daily needs of, or inaccessible to, many urban, rural, elderly, and indigent voters who do not own cars; 
Whereas the National Commission on Federal Election Reform reported in 2001 that a photo identification requirement would impose an additional expense on the exercise of the franchise, a burden that would fall disproportionately on people who are poorer and urban; 
Whereas an alarming number of States, including most recently the State of Georgia, have passed proposals requiring voters to produce government-issued photo identification at the polls; 
Whereas the State of Georgia no longer allows affidavits affirming one’s identity to meet the identification requirement for voting, a change that will likely disproportionately affect minorities, new United States citizens, the indigent, the elderly, and the disabled; 
Whereas 150,000 senior citizens in the State of Georgia do not have a form of government-issued photo identification; 
Whereas residents in the State of Georgia can obtain the newly required voter identification card in only 56 places in all 159 counties in Georgia with no such places currently located in Atlanta, Georgia; 
Whereas the State of Georgia permits the use of various forms of proof of identity to obtain government-issued identification that it does not accept in a similar manner when its citizens attempt to exercise their constitutionally protected right to vote; 
Whereas the State of Georgia will charge United States citizens at least $20 for voters to purchase 1 of the government-issued photo identification cards required under the new State law unless such citizens wish to endure the potential humiliation of swearing to their indigency; 
Whereas poll taxes are prohibited in Federal elections by the 24th Amendment to the Constitution and in State elections by a 1966 Supreme Court case; 
Whereas the Secretary of State of Georgia has stated that photo identification would not have resolved any instances of voter fraud; 
Whereas the Voting Rights Act of 1965 requires that Georgia and other States with histories of discrimination in elections prove that election laws and practices do not hinder minorities’ ability to exercise the franchise, including access to the polls, and that such States have such laws and practices approved by the Department of Justice before implementation; 
Whereas the Department of Justice’s approval of the Georgia statute in August of 2005 was a troubling example of a recent trend towards weakening voter protections and countenancing voter suppression; 
Whereas Hurricane Katrina and its aftermath have destroyed or rendered unusable the official records of many State and local government agencies in Louisiana, Mississippi, and Alabama, as well as the documents of thousands of residents in those States, which will significantly complicate the ability of those residents to obtain photo identification cards; 
Whereas the residents of the Gulf Coast region, in particular, those residents displaced by Hurricane Katrina, have already suffered immeasurably in recent weeks and should not be further burdened by losing their right to vote because they cannot obtain photo identification cards; 
Whereas the Carter/Baker Election Reform Commission recommended that States implement mandatory State-issued photo identification requirements for voting at the polls, despite the lack of evidence that such identification will address documented instances of voter fraud; and 
Whereas an electoral system with integrity is one that allows all eligible voters the opportunity to cast their votes, and thus election reform must further democratic empowerment, not disenfranchisement: Now, therefore, be it  
 
That it is the sense of Congress that— 
(1)a requirement that United States citizens obtain photo identification cards before being able to vote has not been shown to ensure ballot integrity and places an undue burden on the legitimate voting rights of such citizens; 
(2)the Department of Justice should— 
(A)vigorously enforce the Voting Rights Act of 1965; and 
(B)challenge any State law that limits a citizen’s ability to vote based on discriminatory photo identification requirements; and 
(3)any effort to impose national photo identification requirements for voting should be rejected. 
 
